2. Greenhouse gas emission allowance trading system (
- Before the vote:
(DE) Mr President, my justification is as follows. Unfortunately, no plenary debate, the result of which we could have taken to the trialogue, was held on ETS. Trialogue negotiations merely on the basis of the opinion of the Committee on the Environment, Public Health and Food Safety are not representative of Parliament. Now, we are supposed to endorse the amendments to the Commission's proposal; but what we are supposed to be deciding on today matches the Council paper one-to-one. There is not a single alteration by Parliament, even so much as a comma. What is the reason for this time pressure? After all, we are talking about a period from 2013 onwards.
With the ETS proposal in its current form, inconsistencies and ballooning costs will catch up with us. The subject of emissions trading is the most important industrial policy decision for years, if not decades, to come. We are not prepared to hand in our democratic right of codecision at the Parliament cloakroom. After all, what is it that many Members have successfully fought for in this House for almost 30 years? Have they fought to see climate policy left almost entirely to the Council through a simplified procedure? As an elected parliament, we wish to engage in democratic debate and to do so specifically in view of the consequences of our actions. Thank you very much.